—Appeal by the defendant from a judgment of the Supreme Court, Kings County (R. Goldberg, J.), rendered December 18, 1996, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly denied the defendant’s motion to dismiss the indictment pursuant to CPL 380.30. The delay in sentencing the defendant was excusable because it was the result of his own conduct in providing law enforcement officials with aliases and other false information (see, People v Drake, 61 NY2d 359, 366).
Under the circumstances of this case, the sentence imposed on the defendant was not excessive (see, People v Suitte, 90 AD2d 80). Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.